DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Amendment
The amendment filed 09/06/2022 has been entered. Claims 26, 30, 35-40, 42-48, 50-52 and 58-59 remain pending in the application. Claim 1 is amended incorporating a new limitation “wherein the three dimensional nonwoven structure comprises a plurality of rows of alternating protrusions and indentations, wherein a first row of the plurality of rows of alternating protrusions and indentations is offset from a second row of the plurality of rows of alternating protrusions and indentations so that a protrusion of the first row is aligned with an indentation of the second row and an indentation of the first row is aligned with a protrusion of the second row”, Claim 30 is amended reciting “wherein the three dimensional nonwoven structure comprises an egg-box structure”. Claim 59 is newly presented. 
Claims 26, 30, 35-40, 42-48, 50-52 and 58-59 examined on the merits.
Response to Arguments
Applicant’s argument with respect to claims 26, 30, 35-40, 42-48, 50-52 and 58 has been considered but are moot because the new of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, previously cited prior art reference does not teach the new limitation in claim 25 “wherein the three dimensional nonwoven structure comprises a plurality of rows of alternating protrusions and indentations, wherein a first row of the plurality of rows of alternating protrusions and indentations is offset from a second row of the plurality of rows of alternating protrusions and indentations so that a protrusion of the first row is aligned with an indentation of the second row and an indentation of the first row is aligned with a protrusion of the second row”. Therefore, the rejection has been withdrawn. However, upon further consideration, new ground(s) of rejection is made in view of Bast and other previous prior art of the record.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 lines 10-12 recite “a protrusion” and “an indentation”, which should read “the protrusion and “the indentation” respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 35-38, 42-44, 47-48, 50-52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (US 20160095754 A1, hereinafter 'Andrews') in view of Bast et al (US 6440114 B1, hereinafter ‘Bast’)
Regarding Claim 26, Andrews discloses a wound treatment apparatus comprising:  
a wound dressing (figure 1, dressing 102) comprising:
	A spacer layer (figure 1, wicking layer 116) comprising:
at least one nonwoven fabric layer ([0046] and see figure 5 illustrates non-woven layer, such as the wicking layer 116) formed into a three dimensional nonwoven structure (figure 1, wicking layer comprises at least one nonwoven fabric layer is a three-dimensional structure as long as it has area and height), wherein the three dimensional nonwoven structure is formed by thermoforming, ([0046] “A non-woven may be a layer of fabric-like material made from long fibers that may be bonded together by chemical, mechanical, heat, or solvent treatment. Non-wovens may be melt blown, air laid, thermo bonded, and spun bonded” Furthermore, the limitation “the three-dimensional nonwoven structure is formed by thermoforming” is a product by process limitation, since they refer manufacturing processes of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps.); and
a cover layer (figure 1, rigid layer 126) positioned over the spacer layer;
wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit ([0226] “Preferably, the dressing 100 is provided as a single article with all wound dressing elements (including the port 150) pre-attached and integrated into a single unit”).
Andrews does not disclose wherein the three dimensional nonwoven structure comprises a plurality of rows of alternating protrusions and indentations, wherein a first row of the plurality of rows of alternating protrusions and indentations is offset from a second row of the plurality of rows of alternating protrusions and indentations so that a protrusion of the first row is aligned with an indentation of the second row and an indentation of the first row is aligned with a protrusion of the second row.
	Bast teaches disposable absorbent article which relatively pertinent to problem posed by Applicant of removing excess fluid from wearer comprising a spacer layer (figure 1, fecal management member 29 or fecal management member 190 as shown in figure 6, col 12 lines 27-29 “fecal management member 190 has the same structure as the fecal management member 29” and further col 10 lines 31-32, “fecal management member 29 creating additional void space within the disposable absorbent article” the fecal management member provides the void space which implies the member functions as a spacer layer), the spacer layer comprising a three dimensional nonwoven structure (referring figure 6, the fecal member comprises sheet of loop material 118 and 196 providing height of thickness, thereby forming a three dimensional nonwoven structure) comprises a plurality of rows (figure 6, plurality of sheet of fibers 118 and 196), wherein a first row (figure 6, sheet of fiber 118) of the plurality of rows of alternating protrusions and indentation (examiner’s annotated figure 6, protrusions and indentation of sheet of fiber 118) is offset from a second row (figure 6, sheet of fiber 196) of the plurality of rows of alternating protrusions and indentations (examiner’s annotated figure 6, protrusions and indentations of sheet of fiber 196) so that the protrusion of the first row is aligned with the indentation of the second row (referring examiner’s annotated figure 6, the protrusion of sheet of fiber 118 is being aligned with the indentation of sheet of fiber 196) and the indentation of the first row is aligned with the protrusion of the second row (referring examiner’s annotated figure 6, the indentation of sheet of fiber 118 is being aligned with the protrusion of sheet of fiber 196).
	
    PNG
    media_image1.png
    392
    643
    media_image1.png
    Greyscale

Bast provide the fecal management member comprises the plurality of sheet of fibers comprises alternating protrusions and indentations in order to create additional void space within the disposable absorbent article (col 10 lines 29-33) which allows ready penetration of fecal material (col 10 lines 26-27) and effectively let the fecal material penetrate into absorbent material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrews to incorporate the teachings of Bast and provide the three dimensional nonwoven structure comprises a plurality of rows of alternating protrusions and indentations, wherein a first row of the plurality of rows of alternating protrusions and indentations is offset from a second row of the plurality of rows of alternating protrusions and indentations so that a protrusion of the first row is aligned with an indentation of the second row and an indentation of the first row is aligned with a protrusion of the second row for the purpose of crating void space within the wound dressing which helps to retain wound exudate away from its wearer.
Regarding Claim 35, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
Andrews further discloses wherein the spacer layer further comprises one or more support layers (figure 6 ion exchange layer 118), wherein the one or more support layers is positioned over the three-dimensional nonwoven structure (see figure 6, ion exchange layer 118 positioned above wicking layer 116).
Regarding Claim 36, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
	Andrews further discloses the spacer layer further comprises one or more support layers (contact layer 114), wherein the one or more support layers is positioned below (figure 6,) the three-dimensional nonwoven structure.
	Regarding Claim 37, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
	Andrews further discloses the three-dimensional nonwoven structure comprises a thermoformed nonwoven layer ([0046] non-woven may be a layer of fabric-like material made from long fibers that be bonded together by chemical, mechanical, heat, or solvent treatment).
	Regarding Claim 38, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
	Andrews further discloses wherein the three-dimensional nonwoven structure comprises thermoplastic fibers (see figure 5, wicking layer 116 comprises non-woven structure as shown in the figure comprises dual-layer fiber 300, which is formed from polyurethane and formed by melt-blown fiber formation [0041], which indicates the fiber of non-woven structure is thermoplastic).
Regarding Claim 42, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
Andrews does not explicitly disclose the three-dimensional nonwoven structure has a thickness of 2 to 10 mm.
However, Andrews disclose the three-dimensional nonwoven structure (figure 6, wicking layer 116) may have a thickness between about 1 mm and about 4 mm ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Andrews, as modified by Bast, from between 1 mm and 4 mm to 2 to 10 mm as applicant appears to have placed no criticality on the claimed range ([0054] The at least one three dimensional nonwoven structure ‘can’ have a thickness of 2 to 10 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Andrews would not operate differently with the claimed range and since the wicking layer is configured to be disposed within the wound dressing and placed over the wound. Further, applicant places no criticality on the ranged claimed, indicating simply that the thickness is about 2-10 mm ([0117] “the three-dimensional nonwoven spacer layer can consist of two or three layers of polypropylene based hydroentangled nonwoven molded into an egg-box style pattern to about 2-10 mm thickness each”) 
Regarding Claim 43, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
Andrews does not explicitly disclose the three-dimensional nonwoven structure has a thickness of about 3 mm.
However, Andrews disclose the three dimensional nonwoven structure (figure 6, wicking layer 116) may have a thickness between about 1 mm and about 4 mm ([0051]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Andrews, as modified by Bast, from between 1 mm and 4 mm to about 3 mm as applicant appears to have placed no criticality on the claimed range ([0055] The at least one three dimensional nonwoven structure ‘can’ have a thickness of about 3 mm.) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Andrews would not operate differently with the claimed range and since the wicking layer is configured to be disposed within the wound dressing and placed over the wound. Further, applicant places no criticality on the ranged claimed, indicating simply that the thickness is about 3 mm ([0117] “In some embodiments, the three dimensional nonwoven spacer layer can consist of two or three layers of polypropylene based hydroentangled nonwoven molded into an egg-box style pattern to around 3mm thickness each”)
Regarding Claim 44, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
	Andrews further discloses the at least one nonwoven fabric layer is produced by airlaying, carding, or meltspinning ([0046] Non-wovens may be melt blown, air laid, thermo bonded, and spun bonded).
Regarding Claim 47, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
	Andrew does not explicitly disclose the at least one nonwoven fabric layer is hydroentangled.	 However, The term hydroentangled is a bonding process for wet or dry fibrous webs made by either carding, airlaying or wet-laying, the resulting bonded fabric being a nonwoven, and therefore it is product by process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps.
	Regarding Claim 48, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
	Andrews further discloses wherein the wound dressing further comprises an absorbent layer (figure 6, absorbing layer 120) for absorbing wound exudate, the absorbent layer positioned over the spacer layer (see figure 6, absorbing layer 120 positioned above wicking layer 116) and wherein the wound dressing further comprises a second spacer layer (figure 6, odor-absorbing layer 124, [0048] the odor-absorbing layer 124 may be formed as a non-woven as described with respect to the wicking layer 116 herein)  positioned over the absorbent layer (see figure 6).
	Regarding Claim 50, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
	Andrews does not disclose wherein the spacer layer further comprising a first thermoformed nonwoven fabric layer and a second thermoformed fabric layer disposed over the first thermoformed nonwoven fabric layer.
	Bast teaches the spacer layer (figure 6, fecal management member 190) further comprising a first thermoformed nonwoven fabric (figure 6, sheet of fiber 118) layer and a second thermoformed fabric layer (figure 6, sheet of fiber 196) disposed over the first thermoformed nonwoven fabric layer (referring figure 6, the sheet of fiber 118 disposed over the sheet of fiber 196).
Bast provide the fecal management member comprises the plurality of sheet of fibers, and the sheet of fiber is disposed over the other sheet of fiber in order to create additional void space within the disposable absorbent article (col 10 lines 29-33) which allows ready penetration of fecal material (col 10 lines 26-27) and effectively let the fecal material penetrate into absorbent material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrews to incorporate the teachings of Bast and provide the spacer layer further comprising a first thermoformed nonwoven fabric layer and a second thermoformed fabric layer disposed over the first thermoformed nonwoven fabric layer for the purpose of crating void space within the wound dressing which helps to retain wound exudate away from its wearer.
Regarding Claim 51, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
Andrews further discloses the three dimensional nonwoven structure comprises a three dimensional knitted or fabric layer ([0042] the layer may be the wicking layer 116 having a woven structure as illustrated in FIG. 4A woven generally refers to a fabric-like material formed by weaving, knitting, lace-making, felting, braiding, or plaiting fibers so that the fibers are interlaced).
Regarding Claim 52, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
Andrews further discloses further comprising: 
a pump (figure 1, negative pressure source 104); 
a suction port (figure 1, connector 107) for applying negative pressure to a wound site through the orifice in the cover layer.
Regarding Claim 59, Andrew discloses a wound treatment apparatus comprising:
A wound dressing (figure 1, dressing 102) comprising:
	A spacer layer (figure 1, wicking layer 116)
	A cover layer (figure 1, rigid layer 126) positioned over the spacer layer;
Wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit ([0226] “Preferably, the dressing 100 is provided as a single article with all wound dressing elements (including the port 150) pre-attached and integrated into a single unit”).
Andrews does not disclose the spacer layer comprising: a first nonwoven fabric layer formed into a three dimensional nonwoven structure, wherein the three dimensional nonwoven structure is formed by thermoforming, wherein the first nonwoven fabric layer comprises a first side, an opposite second side, and parallel channels on the first side of the first nonwoven fabric layer; and a second nonwoven fabric layer formed into a three dimensional nonwoven structure, wherein the three dimensional nonwoven structure is formed by thermoforming, wherein the second nonwoven fabric layer comprises a first side, an opposite second side, and parallel channels on the first side of the second nonwoven fabric layer; wherein the first side of the first nonwoven fabric layer is inverted onto the first side of the second nonwoven fabric layer.
Bast teaches a spacer layer (figure 1, fecal management member 29 or fecal management member 190 as shown in figure 6) comprising:
A first nonwoven fabric layer (figure 6, sheet of fiber 118) formed into a three dimensional nonwoven structure (referring figure 6, the sheet of fiber 118 provides alternating protrusions and indentions, therefore providing three dimensional structure, and further col 14 lines 27-29 “the fibers in the sheet of fibers 126 can be disposed in random orientation as in a non woven web or sheet” which implies the sheet of fiber is made of nonwoven material), wherein the three dimensional nonwoven structure is formed by thermoforming (the limitation “the three dimensional nonwoven structure is formed by thermoforming” is a product by process limitation, since they refer manufacturing processes of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps), wherein the first nonwoven fabric layer comprises a first side (referring figure 6, upper surface of sheet 188 facing upward), an opposite second side (referring figure 6, the opposite side facing downward), and parallel channels (referring figure 6, grooves on the upper surface) on the first side of the first nonwoven fabric layer; and
A second nonwoven fabric layer (figure 6, sheet of fiber 196) formed into a three dimensional nonwoven structure (referring figure 6, the sheet of fiber 196 provides alternating protrusions and indentions, therefore providing three dimensional structure, and further col 14 lines 27-29 “the fibers in the sheet of fibers 126 can be disposed in random orientation as in a non woven web or sheet” which implies the sheet of fiber is made of nonwoven material), wherein the three dimensional nonwoven structure is formed by thermoforming (the limitation “the three dimensional nonwoven structure is formed by thermoforming” is a product by process limitation, since they refer manufacturing processes of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps), wherein the second nonwoven fabric layer comprises a first side (referring figure 6, the bottom surface of sheet 196 facing downward), an opposite  second side (referring figure 6, the opposite side of the bottom surface facing upward), and parallel channels (referring figure 6, grooves on the bottom surface) on the first side of the second nonwoven fabric layer;
Wherein the first side of the first nonwoven fabric layer is inverted onto the first side of the second nonwoven fabric layer (referring figure 6, the upper surface of sheet 118 is inverted onto the bottom surface of sheet 196);
Bast provide the fecal management member comprises the plurality of nonwoven fabric layer, and the first side of the first sheet is inverted onto the first side of the second sheet of fiber in order to create additional void space within the disposable absorbent article (col 10 lines 29-33) which allows ready penetration of fecal material (col 10 lines 26-27) and effectively let the fecal material penetrate into absorbent material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrews to incorporate the teachings of Bast and provide the spacer layer comprising: a first nonwoven fabric layer formed into a three dimensional nonwoven structure, wherein the three dimensional nonwoven structure is formed by thermoforming, wherein the first nonwoven fabric layer comprises a first side, an opposite second side, and parallel channels on the first side of the first nonwoven fabric layer; and a second nonwoven fabric layer formed into a three dimensional nonwoven structure, wherein the three dimensional nonwoven structure is formed by thermoforming, wherein the second nonwoven fabric layer comprises a first side, an opposite second side, and parallel channels on the first side of the second nonwoven fabric layer; wherein the first side of the first nonwoven fabric layer is inverted onto the first side of the second nonwoven fabric layer for the purpose of crating void space within the wound dressing which helps to retain wound exudate away from its wearer.
Claims 30 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Bast and in further view of Boehringer et al (US 20050209574 A1 hereinafter 'Boehringer').
Regarding Claim 30, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.
Andrews does not explicitly disclose wherein the three dimensional nonwoven structure comprises an egg-box structure.
Boehringer teaches a wound packing layer (FIG. 5C as an embossed sheet 230) relatively pertinent to applicant’s posed problem of distributing wound exudate uniformly comprises an egg-box structure (embossed structure as shown in figure 5c).
Boehringer provides the embossed wound packing layer structure in order to minimize retention of wound exudates within the wound packing 100 ([0047]) to reduce wound exposure to the exudates (and attendant infection)) while maintains resiliency ([0053] It is desirable for these wound packing structures to be sufficiently resilient to resume more than 50% of their original volume after exposure to compressive forces common in a clinical setting). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews, as modified by Bast, to incorporate the teachings of Boehringer and provide the egg-box structure in order to minimize retention of wound exudate while maintaining resiliency.
Regarding Claim 46, Andrews, as modified by Bast, discloses the apparatus according to Claim 26.
Andrews does not disclose the at least one nonwoven fabric layer comprises polypropylene.
Boehringer teaches a wound packing layer comprises component fibers 101 are comprised of examples of suitable biocompatible materials such as polypropylene and polyethylene, polyamides (col 5 lines 57-61)
Boehringer provides polypropylene wound packing layer because the material was well known for its biocompatibility (col 5 lines 57-58) at the time of invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven fabric of Andrews, as modified by Bast, to incorporate the teachings of Boehringer and provide a polypropylene nonwoven fabric in order to enhance biocompatibility.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Bast, and in further view of Gregely et al (US 8513481 B2, hereinafter 'Gregely').
Regarding Claim 39, Andrews, as modified by Bast, discloses the wound treatment apparatus of Claim 26.	
Andrews discloses the three dimensional nonwoven structure comprises thermoplastic fibers (see figure 5, wicking layer 116 comprises non-woven structure as shown in the figure comprises dual-layer fiber 300, which is formed from polyurethane and formed by melt-blown fiber formation [0041], which indicates the fiber of non-woven structure is thermoplastic).
Andrews does not disclose the three dimensional nonwoven structure comprises a blend of thermoplastic fibers and other fibers.
Gregely teaches a liquid-retaining and liquid-transporting layer (figure 1, 6) relatively pertinent to Applicant’s posed problem of distributing wound exudate composed of mixture of fibers comprises a blend of thermos plastic fibers and other fibers (col 5 lines 11-22, the liquid-retaining and liquid-transporting layer 6 is composed of a mixture of fibers. The fibres can be composed of hydrophilic or hydrophilized absorbent fibres, e.g. viscose fibres, cotton fibres, etc., and binding fibres, e.g. synthetic fibres of thermoplastic material, e.g. polyester).
Gregely provides the layer that composed of mixture of Thermoplastic fibres and other fibres in order to achieve optimal balance between the demands for retention capacity and transport capacity (col 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews, as modified by Bast, to incorporate the teachings of Gregely and provide a blend of thermoplastic fibers and other fibers in order to achieve optimal balance between retention capacity and transport capacity.
Regarding Claim 40, Andrews, as modified by Bast and Gregely, discloses the wound treatment apparatus of Claim 29.
Andrews does not disclose the other fibers comprises viscose fibers, gellable fibers, binder fibers, and/or biocomponent fibers. 
Gregely teaches other fibers comprises viscose fibers, gellable fibers, binder fibers, and/or biocomponent fibers (col 5 lines 11-22, the liquid-retaining and liquid-transporting layer 6 is composed of a mixture of fibers. The fibres can be composed of hydrophilic or hydrophilized absorbent fibres, e.g. viscose fibres, cotton fibres, etc., and binding fibres, e.g. synthetic fibres of thermoplastic material, e.g. polyester).
Gregely provides the layer that composed of mixture of Thermoplastic fibres and other fibres comprises viscose fibers or binding fibers in order to achieve optimal balance between the demands for retention capacity and transport capacity (col 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews, as modified by Bast, to incorporate the teachings of Gregely and provide a blend of thermoplastic fibers and other fibers in order to achieve optimal balance between retention capacity and transport capacity.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Bast and in further view of Zhang et al (US 20170182445 A1, hereinafter 'Zhang').
Regarding Claim 45, Andrews, as modified by Bast, discloses the apparatus according to Claim 26.
Andrews discloses the at least one nonwoven fabric. 
Andrews does not explicitly disclose the at least one nonwoven fabric layer is isotropic.
However, the nonwoven fabric layer is inherently known as having isotropic characteristic as evidenced by Zhang ([0038] nonwoven web that can have random fiber arrangement and generally isotropic in-plane physical properties). Since, Andrews discloses the nonwoven fabric comprises random fiber arrangement as shown in figure 5, the nonwoven fabric of Andrews is inherently isotropic.
Alternative, Zhang further teaches utilizing nonwoven fabric in order to construct pleated version of the filter ([0037] filter media selected for the pleated version of the filter media assembly, the filter media can be constructed, for example, from nonwoven fibrous media) since the pleated filter have sufficient stiffness so that they do not collapse or bow excessively when subjected to the air pressure ([0036]). Therefore, it would it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrews, as modified by Bast, to incorporate the teachings of Zhang and lay the nonwoven fabrics isotropically to achieve desired physical properties.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Bast and in further view of Adie et al (US 20110282309 A1, hereinafter 'Adie').
Regarding Claim 58, Andrews, as modified by Bast and Gregely, discloses the wound treatment apparatus of Claim 29.
	Andrews further discloses wherein the wound dressing further comprises a wound contact layer (figure 6, wound interface layer 114) positioned below the spacer layer (referring figure 6, below the wicking layer 116).
	Andrew does not disclose the wound contact layer is sealed to the cover layer at  a border region around the circumference of the wound dressing.
	In the same filed of endeavor, Adie teaches the wound dressing comprises a wound contact layer (figure 1a, wound contact layer 102) is sealed to the cover layer (figure 1a, cover layer 140) at a border region around the circumference of the wound dressing ([0156] “the cover layer 140 is sealed to the wound contact layer 102 in a border region 200 around the circumference of the dressing”).
	Adie provide the wound contact layer sealed to the cover layer in a border region around the circumference of the dressing in order to ensure that no air is drawn in through the border area ([0156]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrews, as modified by Bast, to incorporate the teachings of Adie and provide the wound contact layer is sealed to the cover layer at  a border region around the circumference of the wound dressing for the purpose of preventing air drawn in through the border area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781